DETAILED ACTION
The instant application having Application No. 17,025,004 has claims 1-16 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for priority based on an application 62/941,936 filed on 11/29/2019.
Acknowledgement is made of applicant's claim for foreign priority based on an application filed in TAIWAN on 05/29/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
	Claims 12, and 15 are objected for reciting conditionally executed limitations.
For claims 12, and 15, the limitations following “when …” are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition failing to meet the recited criteria. The device/method may never be required to execute the conditions because “when …” is a temporal conditional precedents that may never be reached within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding “The Examiner did not need to present evidence of the 
Appropriate corrections are required. The examiner suggests modifying the relevant language in the listed claims by modifying “when …” to “in response to …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190369892 A1, hereinafter Huang) in view of Desai et al. (US 20200081830 A1, hereinafter Desai) and Tan (US 20190324904 A1)
As per claim 1, Huang teaches:
A data storage device, comprising: a non-volatile memory; and a controller and a temporary storage device which are coupled to the non-volatile memory [Huang teaches an NVM (non-volatile memory), a controller, and a volatile memory (temporary , wherein the controller is configured to reconstruct trimming information of the non-volatile memory in the temporary storage device, wherein: [Huang teaches structures in volatile memory (temporary storage device) used for tracking recycling status (trimming information) associated with the NVM (para. 23, lines 2-5), where the structures are bundled as trim context (see fig. 3A), where the trim context can be restored after a power outage (para. 53, lines 1-3)] the controller scans the non-volatile memory according to a programming order to collect a sequence of trimming information flags [Huang teaches saving trim context containing trimming information to a designated (flagged) location in the non-volatile memory (para. 34, lines 5-7) and retrieving the it after power-on (para. 53, lines 1-3), where depending on the storage scheme, the designation may span a part of a block spanning multiple pages (para. 33, lines 1-4), comprising a sequence of designations (flags). In restoring the stored information (taught in para. 53, lines 1-3), referencing these locations to restore the data can correspond to ‘collecting.’ Tan also teaches, after power-on, finding marker (flag) indicating location of trimming information stored in a physical programming unit (para. 90, lines 1-9)], and the controller interprets a piece of storage information as a logical address or trimming data according to the trimming information flag [Huang: The designation (flag) distinguishes a location as storing/containing trimming data. (para. 34, lines 5-7)]; the controller uses the trimming data to determine whether a storage area in the non-volatile memory stores trimming information for medium-length trimming or for long-length trimming [Huang teaches that the trim context comprises TIBT (trim invalid bitmap table) and TNST (trim node state table) (see fig. 3A). Huang also teaches separately ; and the controller reconstructs a trimming bitmap based on trimming information for long-length trimming [Huang teaches restoring (reconstructing) TIBT in the volatile memory (para. 59, lines 6-9), where TIBT also comprises a bitmap (para. 44, lines 3-5)], wherein each bit of the trimming bitmap marks space trimming of a first length. [Huang teaches the TIBT includes a bitmap where each bit corresponds to an LBA (para. 44, lines 3-5), where the first length can correspond to the length of data corresponding to a single LBA]
However, Huang does not explicitly disclose:
	the controller uses the logical address to reconstruct a host-to-device mapping table;
the controller updates the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming; and the controller reconstructs a trimming bitmap based on trimming information for long-length trimming
Desai discloses:
the controller uses the logical address to reconstruct a host-to-device mapping table [Desai teaches that write commands are stored in the physical memory (para 35, lines 18-21) and also teaches reconstructing mapping table using write commands in the non-volatile memory (para. 46 lines 1-18; 30-33), where Desai’s disclosure necessarily makes use of the logical address where the write commands are stored]; and the controller reconstructs a trimming bitmap based on trimming information for long-length trimming [Desai teaches clusters that may also correspond to long-length (para. 29, lines 3-5; also see fig. 4), and also teaches updating a deallocate bitmap (which can also correspond to a trimming bitmap) following a reboot after a power failure (para. 46, lines 1, lines 25-28), using trimming information from trim table (para. 46, lines 19-24) which is maintained in units of clusters (long-length) (para. 33, lines 11-19)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang with Desai’s disclosures directed towards reconstruction of host-to-device mapping table and use of cluster-unit trimming data to restore a deallocate bitmap. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang and Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai does not explicitly disclose, but Tan discloses:
the controller updates the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming; [Tan teaches using a stored trimming information indicating a single unit (medium-length trimming information) to insert a NULL data (dummy mapping data) to the corresponding location in a mapping table (para. 87, lines 1-9; also see fig. 20)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai with Tan’s disclosures directed towards inserting a pre-determined data into a mapping table. Doing 
Therefore, it would have been obvious to combine Huang, Tan, and Desai for the benefit of obtaining the above specified limitations.

As per claim 2, Huang in view of Desai and Tan teaches all the limitations of claim 1 as shown above and further teaches:
wherein: medium-length trimming does not exceed the first length and is aligned to boundaries managed in units of a second length. [Huang teaches that the units of TIBT designates individual LBA (first length) status (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (where the corresponding range of LBAs indicated by TNST can comprise second length) (para. 23, lines 9-11)]

As per claim 3, Huang in view of Desai and Tan teaches all the limitations of claim 2 as shown above and further teaches:
wherein:  trimming information for medium-length trimming includes a starting logical address and a trimming length. [Huang teaches the TIBT (containing medium-length trimming information) that uses logical addresses (para. 23, lines 8-9); Desai teaches expressing deallocate information in terms of a start address and length (para. 23, lines 3-7)]]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai and Tan with additional disclosures by Desai directed towards expression of trim information with a 
Therefore, it would have been obvious to combine Huang, Desai, and Tan for the benefit of obtaining the above specified limitations.

As per claim 4, Huang in view of Desai and Tan teaches all the limitations of claim 3 as shown above and further teaches:
wherein: when trimming data shows medium-length trimming code, the controller determines that the corresponding storage area in the non-volatile memory stores for medium-length trimming a starting logical address and a trimming length. [Huang also teaches separately designated locations in the NVM (non-volatile memory) for storing TIBT (containing to medium-length trimming information) and TNST (containing long-length trimming information) (para. 58, lines 11-17), where if storage location in the non-volatile memory contains TIBT (comprising medium-length trimming information), that location would necessarily be determined by the controller to contain the contents of TIBT (comprising medium-length trimming information); while TIBT as taught by Huang contains medium-length trimming information using logical addresses (para. 23, lines 8-9), Desai teaches expressing deallocate information in terms of a start address and length (para. 23, lines 3-7)]

As per claim 5, Huang in view of Desai and Tan teaches all the limitations of claim 4 as shown above and further teaches:
wherein: long-length trimming is aligned to boundaries managed in units of the first length, and is N times the first length [Huang teaches that the units of TIBT designates status of individual LBAs (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (para. 23, lines 9-11), where the range indicated by TNST’s nodes (of long-length) would necessary be aligned to the LBAs (of medium-length) indicated by TIBT in way that can be expressed as a multiple of a positive integer], and is marked by N bits of the trimming bitmap, where N is a positive integer. [Huang: where TNST’s nodes designating multiple TIBT entries (para. 23, lines 9-11), and where TIBT comprising a bitmap (para. 44, lines 3-5), would mean the TNST’s nodes will be expressed by the corresponding number of units (bits) in the bitmap in a way that can be expressed as a multiple of a positive integer.]

As per claim 6, Huang in view of Desai and Tan teaches all the limitations of claim 5 as shown above and further teaches:
wherein: the trimming bitmap includes a plurality of trimming bitmap sub-tables, wherein the N bits are managed in M trimming bitmap sub-tables (Huang teaches dividing the bitmap of TIBT into chunks (sub-tables) that reflect the node size of TNST and indicates a continuous configurable fixed number of consecutive bits in the TIBT bitmap (para. 45, lines 1-6), and the M trimming bitmap sub-tables are regarded as trimming information for the long-length trimming, where M is a positive integer. [Huang: where the range indicated by the nodes comprise long-length trimming (see the rejection in claim 5 above), and where the division of TIBT into chunks reflecting the 

As per claim 7, Huang in view of Desai and Tan teaches all the limitations of claim 6 as shown above and further teaches:
wherein: when trimming data shows M numbers representing the M trimming bitmap sub- tables, the controller determines that the corresponding storage area in the non-volatile memory stores the M trimming bitmap sub-tables. [Huang teaches each node in TNST points to a group of TIBT and its bit states (para. 41, lines 1-3), where TNST can divide the TIBT (trimming bitmap) (para. 45, lines 1-6), and where M can correspond to the number of TNST nodes/chunks. Huang also teaches storing TNST in a designated area (para. 58, lines 11-14)]

As per claim 8, Huang in view of Desai and Tan teaches all the limitations of claim 7 as shown above and further teaches
wherein: the host-to-device mapping table includes a plurality of mapping sub-tables; and each mapping sub-table records mapping data, in units of the second length, of a logical address range of the first length. [Desai teaches clusters that may also correspond to second-length (para. 29, lines 3-5; also see fig. 4), and also teaches a that its mapping table (host-to-device mapping table) only operates in cluster granularity (para. 42, lines 1-3), where the clusters encompasses a range of LBAs each corresponding to the first length (para. 23, lines 9-13); Tan teaches a plurality of L2P tables (mapping 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai and Tan with additional disclosures by Desai directed towards a mapping table that records mapping data in a cluster granularity. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang, Desai, and Tan for the benefit of obtaining the above specified limitations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai and Tan with additional disclosures by Tan directed towards a sub-mapping tables. Doing so would allow for improved consistency in trim handling by allowing trim commands to be carried out after a power-off event. (para. 8, lines 1-8)
Therefore, it would have been obvious to combine Huang, Desai, and Tan for the benefit of obtaining the above specified limitations.

As per claim 9, Huang teaches:
A method for controlling a data storage device, comprising: [Huang teaches a system with data storage capability, including non-volatile memory (NVM) (para. 23, lines 1-2)] reconstructing trimming information of a non-volatile memory on a temporary storage device [Huang teaches structures in volatile memory (temporary storage device) ; scanning the non-volatile memory according to a programming order to collect a sequence of trimming information flags [Huang teaches saving trim context containing trimming information to a designated (flagged) location in the non-volatile memory (para. 34, lines 5-7) and retrieving the it after power-on (para. 53, lines 1-3), where depending on the storage scheme, the designation may span a part of a block spanning multiple pages (para. 33, lines 1-4), comprising a sequence of designations (flags). In restoring the stored information (taught in para. 53, lines 1-3), referencing these locations to restore the data can correspond to ‘collecting.’ Tan also teaches, after power-on, finding marker (flag) indicating location of trimming information stored in a physical programming unit (para. 90, lines 1-9)], and interpreting a piece of storage information as a logical address or trimming data according to the trimming information flag [Huang: The designation (flag) distinguishes a location as storing/containing trimming data. (para. 34, lines 5-7)]; using the trimming data to determine whether a storage area in the non-volatile memory stores trimming information for medium-length trimming or for long-length trimming [Huang teaches that the trim context comprises TIBT (trim invalid bitmap table) and TNST (trim node state table) (see fig. 3A). Huang also teaches separately designated locations for storing TIBT (containing to medium-length trimming information) and TNST (containing long-length trimming information) (para. 58, lines 11-17), where TIBT designates individual LBA status (para. 23, lines 8-9) and TNST designates status of nodes comprising multiple TIBT entries (para. 23, lines 9-11)]; and reconstructing a trimming bitmap based on trimming information for long-length trimming [Huang teaches restoring (reconstructing) TIBT in the volatile memory (para. 59, lines 6-9), where TIBT also comprises a bitmap (para. 44, lines 3-5)], wherein each bit of the trimming bitmap marks space trimming of a first length. [Huang teaches the TIBT includes a bitmap where each bit corresponds to an LBA (para. 44, lines 3-5), where the first length can correspond to the length of data corresponding to a single LBA]
However, Huang does not explicitly disclose:
using the logical address to reconstruct a host-to-device mapping table; updating the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming; and reconstructing a trimming bitmap based on trimming information for long-length trimming
Desai discloses:
using the logical address to reconstruct a host-to-device mapping table [Desai teaches that write commands are stored in the physical memory (para 35, lines 18-21) and also teaches reconstructing mapping table using write commands in the non-volatile memory (para. 46 lines 1-18; 30-33), where Desai’s disclosure necessarily makes use of the logical address where the write commands are stored]; and reconstructing a trimming bitmap based on trimming information for long-length trimming [Desai teaches clusters that may also correspond to long-length (para. 29, lines 3-5; also see fig. 4), and also teaches updating a deallocate bitmap (which can also correspond to a trimming bitmap) following a reboot after a power failure (para. 46, lines 1, lines 25-28), using 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang with Desai’s disclosures directed towards reconstruction of host-to-device mapping table and use of cluster-unit trimming data to restore a deallocate bitmap. Doing so would allow for improved administration of storage devices by providing for capability of “efficiently handling deallocate commands and preserving continuity of commands following power failures.” (para. 4, lines 1-4)
Therefore, it would have been obvious to combine Huang and Desai for the benefit of obtaining the above specified limitations.
Huang in view of Desai does not explicitly disclose, but Tan discloses:
updating the host-to-device mapping table to store dummy mapping data corresponding to trimming information for medium-length trimming; [Tan teaches using a stored trimming information indicating a single unit (medium-length trimming information) to insert a NULL data (dummy mapping data) to the corresponding location in a mapping table (para. 87, lines 1-9; also see fig. 20)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure provided by Huang in view of Desai with Tan’s disclosures directed towards inserting a pre-determined data into a mapping table. Doing so would allow for improved consistency in trim handling by allowing trim commands to be carried out after a power-off event. (para. 8, lines 1-8)
Therefore, it would have been obvious to combine Huang, Tan, and Desai for the benefit of obtaining the above specified limitations.

As per claim 10,
The method as claimed in claim 9, wherein: medium-length trimming does not exceed the first length and is aligned to boundaries managed in units of a second length. [The rationale in the rejection of claim 2 is herein incorporated.]

As per claim 11,
The method as claimed in claim 10, wherein: trimming information for medium-length trimming includes a starting logical address and a trimming length. [The rationale in the rejection of claim 3 is herein incorporated.]

As per claim 12,
The method as claimed in claim 11, wherein: when trimming data shows medium-length trimming code, the controller determines that the corresponding storage area in the non-volatile memory stores for medium-length trimming a starting logical address and a trimming length. [The rationale in the rejection of claim 4 is herein incorporated.]

As per claim 13, 
The method as claimed in claim 12, wherein: long-length trimming is aligned to boundaries managed in units of the first length, and is N times the first length, and is marked by N bits of the trimming bitmap, where N is a positive integer. [The rationale in the rejection of claim 5 is herein incorporated.]

As per claim 14,
The method as claimed in claim 13, wherein: the trimming bitmap includes a plurality of trimming bitmap sub-tables, wherein the N bits are managed in M trimming bitmap sub-tables, and the M trimming bitmap sub-tables are regarded as trimming information for the long-length trimming, where M is a positive integer. [The rationale in the rejection of claim 6 is herein incorporated.]

As per claim 15,
The method as claimed in claim 14, further comprising: when trimming data shows M numbers representing the M trimming bitmap sub- tables, determining that the corresponding storage area in the non-volatile memory stores the M trimming bitmap sub-table. [The rationale in the rejection of claim 7 is herein incorporated.]

As per claim 16,
The method as claimed in claim 15, wherein: the host-to-device mapping table includes a plurality of mapping sub-tables; and each mapping sub-table records mapping data, in units of the second length, of a logical address range of the first length. [The rationale in the rejection of claim 8 is herein incorporated.]

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183